 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
      NATIONAL FAMILY ASSURANCE
 8
      GROUP, LLC,                                               Cause No. C21-0040RSL

 9
                             Plaintiff,
                                                                ORDER DIRECTING ENTRY OF
10
                  v.                                            JUDGMENT

11
      DLJ GSD, LLC,

12
                             Defendant.

13
            This matter comes before the Court on plaintiff’s “Motion for Default Judgment.” Dkt.
14
     # 13. Default was entered against defendant on May 26, 2021. Having reviewed plaintiff’s
15

16   submission and the remainder of the record, the requested relief is GRANTED. The Clerk of

17   Court is directed to enter judgment in the total amount of $163,949.94 1 against defendant and in
18   favor of plaintiff. Plaintiff is entitled to post-judgment interest on the total judgment amount at a
19
     rate of .05% per annum from the date of this Order until the judgment is satisfied in full.
20

21          Dated this 27th day of May, 2021.
22

23                                              Robert S. Lasnik
                                                United States District Judge
24

25

26
            1
             Plaintiff requested, and is hereby awarded, $145,228.31as the principal judgment amount,
27   $2,381.63 in prejudgment interest, and $16,340.00 in attorney’s fees and costs.
28   ORDER DIRECTING ENTRY OF JUDGMENT - 1
